NETTESHEIM, EJ.
¶ 23.
0concurring). I wholeheartedly endorse the majority opinion. I write separately only to address a matter that the parties and the Police and Fire Commission might want to consider on remand.
¶ 24. During the proceedings before the Commission, Brennan's attorney was permitted to actively participate in the proceedings as an advocate counsel. I *553fully respect Brennan's right to privately consult with her counsel regarding her role as a witness in these proceedings. But, in my judgment, that right did not entitle Brennan's counsel to actively engage in the proceedings by interposing objections and instructing Brennan as to how to respond to questions put to her by the attorneys for the Commission and Umhoefer. Wisconsin Stat. § 62.13(5)(d) provides, in part, "The hearing on the charges shall be public, and both the accused and the complainant may be represented by an attorney . . . (Emphasis added.) This statute does not appear to countenance an advocacy role for the lawyer of a witness in such a proceeding.
¶ 25. This matter is not an issue on appeal because no one challenged the participation of Brennan's counsel in the proceedings before the Commission; nor was the issue raised in the review proceedings in the circuit court. However, on remand, the parties or the Commission may want to address this matter if a similar situation arises.